Citation Nr: 0739093	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Tiger Team in Cleveland, Ohio.  The RO adjudicated this claim 
as a reopening of a 1955 decision which had denied the 
veteran service connection for peptic ulcer disease due to a 
lack of new and material evidence.  


In the June 2006 Statement of the Case (SOC) the RO reopened 
the claim for service connection, based upon the submission 
of new and material evidence.  However, the RO denied the 
claim for service connection on the merits because it found 
that the evidence showed that the veteran's current condition 
is not related to service. 

The veteran wrote to VA in August 2006, saying that he never 
had peptic ulcer disease, but did feel that he had stomach 
problems which began during his active service.  The U.S. 
Court of Appeals for the Federal Circuit has held that a 
claim based on the diagnosis of a new disorder states a new 
claim when the new disorder was not diagnosed and considered 
at the time of the prior final decision.  Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  Therefore, the Board will 
consider the veteran's service connection claim as a new 
claim, rather than as an application to reopen the previously 
denied claim.  Since the RO reviewed the entire claims file 
for the June 2006 SOC, including the May 2006 VA examination 
which will be discussed below, the Board finds that it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on a de novo basis.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDING OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran's gastrointestinal disorder is 
causally related to his active military service.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In August 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the August 2005 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the February 2006 
rating decision and June 2006 SOC explained the basis for the 
RO's action, and the SOC provided him with additional 60 day 
periods to submit more evidence.  It appears that obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
ulcers, when manifested to a compensable degree within the 
initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

Where there is chronic disease, e.g. ulcers, peptic (gastric 
or duodenal), shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records (SMRs) show that in 
June 1945 he was diagnosed with gastritis, acute, catarrhal, 
cause uncertain, and diarrhea, common, cause undetermined, 
acute, moderate.  In November 1945 he was diagnosed with 
gastro enteritis.  At his December 1945 discharge 
examination, his abdominal wall and viscera were found to be 
normal.

In October 1947 the veteran described a nervous condition he 
developed when stationed in Casablanca, symptoms of which 
included nausea and easy vomiting.  He told an examiner that 
he had noticed some improvement, but still had epigastric 
pain when hungry and flatulence after meals.  The examiner 
opined that the veteran did not have any disease.  The 
veteran was treated from December 1954 to January 1955 for 
what the physician classified as a peptic ulcer case.  The 
veteran showed some slight improvement during his treatment.

T.D.C., D.O., who has treated the veteran since 1984, wrote 
in August 2003 that the veteran was diagnosed with gastro-
esophageal reflux disease many years ago and had been 
successfully treated with proton pump inhibitors.  Dr. C 
wrote that the veteran was currently taking Prilosec 20 mg.  
In July 2005 the veteran wrote that his condition had 
worsened and that he was taking Protonix two times a day and 
Ultracet "from time to time."  A September 2003 upper GI 
series showed a mild to moderate degree of incomplete 
relaxation and/or dysfunction of the cricopharyngeus muscle, 
and a small to moderate amount of intermittent 
gastroesophageal reflux, limited to the distal esophagus with 
relatively prompt clearing and no evidence of complicating 
feature.  Dr. C noted at September 2003, November 2003 and 
May 2004 appointments that the veteran had gastroesophageal 
reflux disease (GERD).  In May 2004 he wrote that the veteran 
should take Protonix twice daily.

Dr. C wrote in August 2006 that he had been treating the 
veteran for symptoms of what the military called "nervous 
stomach," which he said began during the veteran's active 
service.  Dr. C also wrote that the veteran began to suffer 
from severe stomach pain in 1955 and that, while he was 
initially believed to be suffering from a peptic ulcer, the 
pain was caused by constrictions at the end of the esophagus.  
The veteran responded well to treatment, and his condition 
was stable until he was in his 70s.  As of August 2006 the 
veteran was taking medication twice a day for stomach 
problems, and Dr. C found no evidence of a peptic ulcer.  

In May 2006 the veteran's records were reviewed by a VA 
physician, E.B.H., M.D.   She opined that the veteran's 1945 
hospitalization appeared to be for gastroenteritis, "which 
is typically infectious and self-limiting."  In addition, 
Dr. H. felt that the veteran's symptoms at discharge from 
active duty, epigastric pain prior to eating and flatulence, 
were not related to his current GERD.  Dr. H opined that the 
veteran's significant stomach problems began in 1955 and that 
therefore it is less likely than not that his current stomach 
problems were caused by, or a result of, his military 
service.

The Board recognize the sincerity of the arguments advanced 
by the veteran that his gastrointestinal disorder is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, a gastrointestinal disorder is a complex disorder 
which requires specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions as to diagnosis, causation, and/or etiology.

As noted, there are two medical opinions of record regarding 
whether the veteran's gastrointestinal disorder is related to 
service.  The first is of Dr. C.  While Dr. C related the 
veteran's current diagnosis to service, there is no 
indication that he reviewed the SMRs or obtained information 
regarding the veteran's medical history from other providers.  
It has been held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of very limited probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively on 
the recitations of a claimant).  Therefore, little weight is 
given to Dr. C's opinions as to the etiology of the veteran's 
currently claimed gastrointestinal disorder.

More probative is the May 2006 VA opinion from Dr. H, who 
thoroughly reviewed the medical evidence, including the 
service medical records, and determined that there was a lack 
of evidence to show that the veteran's gastrointestinal 
disorder began in service.  Given the extensive review of the 
veteran's claim file and the detailed rationale provided for 
the opinion, the Board finds that this examination report is 
more probative and reliable.  Therefore, the Board finds that 
service connection is not warranted, either on a direct or 
presumptive basis.

As the evidence preponderates against the claim for service 
connection for gastrointestinal disorder, the benefit-of-the-
doubt doctrine in inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for gastrointestinal disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


